DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/500406, filed on 10/03/2019.

Specification
The specification was amended to correct informalities and is accepted.

Allowable Subject Matter
Claims 1-17 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:" A method for manufacturing a bus bar, wherein a frame comprising a sensing part and a body part connected to the sensing part is prepared, wherein all or part for forming the following reinforcement part is inserted into and fixed to an injection molding mold by a protrusion in the injection molding mold, and wherein an enhanced part is formed in one or more of the body part and the sensing part's connection part in order to improve the strength and the insulation at one or more positions of a position where fatigue is concentrated by an enhancing injection material injected into the injection molding mold, and wherein a thickness of the enhanced part is formed to be adjustable, the enhancing injection material is injected at a time or sequentially injected at least two times or more."
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 16 with the allowable feature being:" A bus bar, comprising: a sensing part; a connection part having one side coupled to the sensing part; an enhanced part formed at one side thereof in the body part and the connection part, and enhancing one or more of the strength and the insulation at one or more positions in the connection part and the body part, and wherein a thickness of the enhanced part is formed to be adjustable in an injection molding mold."
Therefore, claim 16 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 17 with the allowable feature being:" A bus bar, comprising: a sensing part; a connection part having one side coupled to the sensing part; a body part coupled to the other side of the connection part; and an enhanced part enhancing one or more of the strength and the insulation in the connection part and the body part, wherein the body part is prepared in plural and stacked on each other, and the enhanced part is formed on a portion of an exposed surface in a state where the body part has been stacked on each other, the thickness of the enhanced part is formed to be adjustable in an injection molding mold."
Therefore, claim 17 is allowed.

Claims 2-15 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847